*53Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
I
Hoy, la mayoría del Tribunal finalmente avala la cons-titucionalidad de la Ley sobre Control de Acceso, Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et seq., que, por delegación válida del Estado, auto-riza a asociaciones de residentes a establecer sistemas para controlar el acceso vehicular y peatonal en las vías públicas dentro de su comunidad. Así lo anticipamos en nuestra opinión disidente en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993).(1)
En esa ocasión describimos así
... el fenómeno explosivo de una dinámica criminosa que ha convertido el automóvil hurtado o robado en el instrumento co-diciado y favorito de la delincuencia, por la movilidad, facilidad y rapidez en que puede desplazarse y huir por las modernas vías urbanas.
El modus operandi de estos delincuentes consiste, dentro o fuera de una urbanización, hurtar o robar a mano armada un automóvil. Una vez en posesión de éste comienzan una serie de asaltos sucesivos a través de esa u otras urbanizaciones. Las víctimas pueden ser cualquier hombre, mujer, niño, sea visi-tante o residente, que se encuentre en su paso en las calles, aceras o patios frontales de las residencias. Incluso, penetran peatonalmente y esperan sigilosamente que abran los portones, las marquesinas o los hogares para sorprender y así aterrorizar al residente o a familias enteras. Como saben que el dueño del vehículo hurtado o robado lo habrá notificado a la Policía, para evitar ser aprehendidos durante esas fechorías, constante-mente se apropian de otros vehículos, a la par que descartan el anterior. En ocasiones hieren o asesinan al dueño u otra persona. A veces la resistencia ciudadana, a grandes riesgos y por excepción, frustra el delito. A menudo estos vehículos son *54conducidos a “talleres” o abandonados en sitios deshabitados donde son desmantelados por otros individuos dedicados a esas actividades ilegales.
Es obvio que, en estas rápidas incursiones y giras delictivas, el uso peatonal y vehicular irrestricto de las entradas, salidas, calles y aceras no controladas de las urbanizaciones residencia-les, representan el factor más importante que les permite fácil-mente transitar, consumar el delito y escapar impunemente. “Es de conocimiento común que el vehículo ilegalmente apropiado es utilizado por los delincuentes para llevar a cabo fechorías tales como robos, asaltos, escalamientos y asesinatos como un medio para impedir su identificación por la policía.” Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico, pág. 655. Diversos estudios tienden a confirmar la interacción sustancial que existe entre el incremento de esos delitos y el consumo y tráfico del alcohol, sustancias controla-das o estupefacientes. (Enfasis en el original y escolios omitidos.) Caquías v. Asoc. Res. Mansiones Río Piedras, supra, págs. 221-223.
Tres (3) años han transcurrido desde esos pronun-ciamientos. Con el beneficio de una reflexión y la destila-ción del tiempo, hemos revisitado nuestros criterios originales. Como resultado, en conciencia nos vemos obli-gados a reformularlos en unos extremos importantes, aun a riesgo de que se nos tache de inconsistentes.
Reafirmamos que la Ley Núm. 21, supra, no constituye una prohibición absoluta al acceso a las vías y propiedades de dominio público, sitas en estas comunidades. Su len-guaje preserva su naturaleza pública. De su faz, tampoco veda ningún tipo de expresión, pues permite el uso de las calles, las aceras y los parques como foros públicos, con un mínimo de restricciones. Ante la alta e incontrolable inci-dencia criminal que azota nuestro país, esta medida legis-lativa propulsa el interés apremiante del Estado de man-tener la seguridad y la salud de los ciudadanos. No obstante, su implantación por las asociaciones de residen-tes, es inconstitucional, según refrendado por la opinión mayoritaria.
Disentimos de la interpretación mayoritaria de que la intervención con los visitantes no está bajo el manto pro*55tector de la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1,(2) y la Cuarta Enmienda de la Constitu-ción federal contra registros, allanamientos e incautacio-nes irrazonables. Opinión mayoritaria, pág. 36. Al no apli-car dicha garantía constitucional, el Tribunal expande el ámbito de la intervención con los ciudadanos, al punto de permitir a un guardia privado inquirir sobre el “destino o [en su defecto el] propósito de la visita, así como el nombre del visitante, cuando el residente [lo] haya autorizado ...”. (Enfasis suplido.) Opinión mayoritaria, pág. 50. Para la mayoría, negarse a ofrecer esta información es justificación suficiente para impedir el acceso.
A diferencia de la mayoría, consideramos que ese tipo de detención constituye una intromisión indebida al derecho de intimidad de los ciudadanos que, por su naturaleza, ac-tiva la referida garantía constitucional.
En su sustrato, esta decisión es incompatible con la re-ciente opinión en Pueblo v. Yip Berríos, 142 D.P.R. 386 (1997). Allí, con nuestro disentir,(3) la mayoría anuló, por *56inconstitucional, un registro por el fundamento de que se trataba de un bloqueo matutino de una vía de acceso, de carácter provisional, a toda una comunidad residencial, que reveló un grado de intrusión a la intimidad “de considerable envergadura”. Nos preguntamos: ¿cómo es posible validar el sistema de control de acceso —que no es otra cosa que un bloqueo permanente privado de una comunidad re-sidencial— y negarle esa misma facultad a la policía en bloqueos temporeros u ocasionales? Si ambas actividades son autorizadas por la Asamblea Legislativa y tienen como fines legítimos la lucha contra la criminalidad, ¿cómo esta-blecer y justificar distinto tratamiento? ¿No son de la misma naturaleza preventiva? ¿Bajo qué razonamiento *57restringirle a la Policía su amplia facultad para intervenir con la ciudadanía por medio de bloqueos de vías que con-ducen hacia un área residencial, y simultáneamente —ahora sin ser inconstitucional— conferirle a un guardia privado, en un control de acceso, la facultad de detenerlo, preguntar los motivos de la visita y, en su defecto, negarle la entrada al ciudadano? ¿No son ambas áreas residencia-les? Un control de acceso permanente, ¿no es un método más invasivo a la intimidad que aquel realizado en un blo-queo policial temporero?
HH l-H
La Sec. 10 de nuestra Carta de Derechos, supra, tiene como objetivo principal proteger la intimidad y dignidad del individuo frente a actuaciones arbitrarias del Estado. Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995); Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994); Pueblo v. Martínez Torres, 120 D.P.R. 496, 500 (1988). Ofrece protec-ción contra todo tipo de detención personal, sea un arresto u otra clase de intervención con la libertad de movimiento, y contra registros y allanamientos de cualquier propiedad o lugar sobre la cual el individuo tiene una expectativa razonable de intimidad. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983); Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979). Véase, además, E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.1, pág. 280.
Su cubierta protectora disuade la actuación irrazonable del Estado. Excluye prueba ocupada ilegalmente por los funcionarios del orden público. La razonabilidad de dicha actuación se determina mediante un balance entre los in-tereses del Estado y el derecho y la expectativa a la inti-midad individual.
A pesar de que el derecho a la intimidad constitucional opera ex proprio vigore, esto no significa que la Sec. 10, *58supra, contra registros e incautaciones y la regla de exclu-sión no requieran de la actuación de los funcionarios del Estado para activarse. Más aún, la See. 8 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, “opera por su propia fuerza y vigor” y es oponible entre partes privadas en una acción civil por violación al derecho a la intimidad. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986); RR. Tel. Co. v. Martinez, 114 D.P.R. 328, 339 (1983); Colón v. Romero Barceló, 112 D.P.R. 573 (1982).
Bajo la Ley Núm. 21, supra, las asociaciones de residen-tes están encargadas de implantar, operar y administrar los sistemas de control de acceso. 23 L.P.R.A. sec. 64(d). Obviamente, la intervención con los ciudadanos mediante los mencionados sistemas ocurre por la expresa delegación y cooperación del Estado. Así lo reconoce la mayoría.
Al respecto, en Pueblo v. Rosario Igartúa, 129 D.P.R. 1055 (1992), resolvimos que cuando un ciudadano actúa como agente o instrumento del Estado, o a instancias o en cooperación con éste, se activa la protección constitucional contra registros y allanamientos irrazonables de la Sec. 10 de la Carta de Derechos, supra. En cuanto a las interven-ciones por individuos privados, citamos con aprobación las siguientes expresiones del Tribunal Supremo de Estados Unidos en Lugar v. Edmonson Oil Co., 457 U.S. 922, 937 (1982):
Primero, la privación tiene que ser causada por el ejercicio de algún derecho o privilegio creado por el Estado o por una regla de conducta impuesta por el Estado o por una persona de quien el Estado es responsable .... Segundo, la parte a quien se le imputa la privación tiene que ser una persona de quien razo-nablemente se pueda decir que es un actor del Estado. Esto puede ser porque es un oficial del Estado, porque ha actuado en conjunto o ha obtenido asistencia significativa de oficiales, o porque su conducta es de otra forma atribuible al Estado. (Tra-ducción nuestra, citas omitidas y énfasis suplido.)
La gestión de naturaleza preventiva que realizan los guardias de seguridad contratados por las asociaciones de *59residentes para la protección de los residentes y las propie-dades privadas y públicas dentro de la comunidad es una función pública que tradicionalmente se le atribuye al Estado. Los guardias privados sustituyen a los agentes del orden público en su labor de prevenir y detectar conducta criminal.(4) El haber delegado sus funciones a entes priva-dos, no exime al Estado de responsabilidad constitucional. Pueblo en interés menor N.O.R., supra. Independiente-mente del derecho que tienen los ciudadanos al libre acceso a las calles, la Ley Núm. 21, supra, autoriza a estos guar-dias privados a interrumpirles el paso hacia las vías públi-cas controladas. Consecuentemente, estamos, pues, ante una clara delegación del poder gubernamental. Además, las actuaciones de las asociaciones de residentes en la pre-vención del crimen están sujetas a las aludidas garantías constitucionales. Como resultado, los parámetros aplica-bles a los agentes del orden público cuando le restringen la libertad de un ciudadano, sin orden judicial previa, limi-tan el ámbito permisible de intervención por una comuni-dad con control de acceso; sería un absurdo constitucional que los guardias privados tuvieran más facultades que la Policía.
En Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992), resol-vimos que una persona ha sido incautada sólo cuando a la luz de la totalidad de las circunstancias, el modelo de una persona razonable hubiera pensado que no estaba en liber-tad de marcharse del lugar. Lo determinante es que la li-*60bertad del individuo haya sido efectivamente restringida. Pueblo v. Tribunal Superior, 97 D.P.R. 199, 201 (1969).
Ahora bien, no toda intervención por funcionarios del orden público constituye una detención o un arresto. Puede intervenirse para requerir información, sin restringir la libertad. Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991).
A pesar de que todo arresto sin orden judicial se presume irrazonable, por excepción se permite cuando el agente tiene “motivos fundados o causa probable para creer que se ha cometido un delito grave en su presencia”. Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Pueblo v. Pacheco Báez, supra.
Recientemente, en Pueblo v. Yip Berríos, supra, pág. 400, la mayoría resolvió, que “[t]anto bajo la Cuarta En-mienda federal como bajo la Constitución de Puerto Rico, la detención temporera de una persona que conduce un ve-hículo de motor por parte de agentes estatales constituye una incautación de la persona, aún cuando la detención haya sido por un período breve de tiempo o para un propó-sito en específico”. (Enfasis suplido.)
Dicho caso estableció que “la detención de un vehículo [en un bloqueo de carreteras] por parte de un miembro de la Policía queda enmarcada dentro del imperativo consti-tucional de que dentro de las circunstancias del caso, tal incautación sea razonable, de forma que no se lesionen los derechos de la ciudadanía”. Pueblo v. Yip Berríos, supra, pág. 400.
I — I H-1 hH
Estos principios, inexorablemente gobiernan la solución de este caso. Es importante señalar que la Ley Núm. 21, supra, no establece criterios específicos que delimiten el ámbito de acción de las asociaciones de residentes al ope-rar los sistemas de control de acceso. En consecuencia, una *61evaluación de las circunstancias particulares determina la razonabilidad de la intervención con los ciudadanos.
Conforme la Resolución Núm. 72, Serie 1992-93, Muni-cipio de San Juan, 28 de abril de 1993 —que autorizó el control de acceso en la calle Maracaibo— el sistema que se instalaría consistía en una entrada controlada por una ba-rrera de metal, operada por un guardia de seguridad pri-vado, y control remoto o tarjeta electrónica para los residentes. Exigía un portón peátonal.(5) El portón estaría abierto al flujo vehicular de 6:00 a.m. a 7:00 p.m., excepto los fines de semana y días feriados. Además, la resolución or-denaba que debía garantizarse el acceso a toda persona para propósitos “legales”, funcionarios gubernamentales y servicios de emergencia. Por su parte, la Junta de Directo-res de la Asociación instruyó al guardia de seguridad de la calle Maracaibo a preguntar el nombre y pedir una identificación. Más aún, podría inquirir el propósito de la visita, pero la contestación sería de carácter voluntario y no podría negarse el acceso por este motivo. Finalmente, el guardia tenía autorización a anotar el número de tablilla y la marca del vehículo.
Según indicado, la mayoría del Tribunal resuelve que esta intervención del guardia de seguridad no constituye una incautación en el contexto de la Sec. 10 de la Carta de Derechos, supra, bajo el argumento de que “el visitante permanece en libertad de evadir las preguntas e irse ...”. Opinión mayoritaria, pág. 37. Sostiene que el guardia de seguridad podrá preguntarle al conductor el lugar de su destino, o, en su defecto, el propósito de la visita. Opinión mayoritaria, pág. 38. Además, previa autorización de un residente, podrá preguntar y anotar el nombre del conductor. Opinión mayoritaria, pág. 39. También, podrá anotar, cualquier otra información que obtenga a través de *62sus sentidos. También, el Tribunal decide que si el visitante se niega a ofrecer esta información, será causa suficiente para negarle acceso. Opinión mayoritaria, pág. 50. Final-mente entiende, que solicitar la identificación al visitante es un método excesivo para verificar su identidad, por lo que no podrá requerirse.
Al igual que los bloqueos de las carreteras por la Policía, las comunidades sometidas al régimen de la Ley sobre Control de Acceso interrumpen el libre paso de los ciuda-danos a ciertas vías públicas, aunque con un bloqueo permanente. En ambos ocurre una detención breve del in-dividuo con el propósito de prevenir y detectar cierta con-ducta ilegal y adelantar así un interés público. Estas inter-venciones, aunque cortas, constituyen una incautación de la persona. Pueblo v. Yip Berríos, supra.
Ahora bien, según hemos dicho, no toda intervención por un agente del orden público es una incautación. Este puede acercarse a un ciudadano en una vía o estableci-miento público y solicitarle, si desea, contestar unas preguntas. La persona está en libertad de no contestar la pregunta y seguir su camino, por lo que no se restringió su libertad de movimiento.(6) Sin embargo, la situación ante nos es diferente. Conforme la interpretación mayoritaria, el guardia de seguridad en el control de acceso podrá negarle la entrada al ciudadano si rehúsa ofrecer su nombre y el propósito o destino de su visita. Desde el momento en que dicha información es condición previa para un ciudadano poder entrar a una vía pública dentro de la comunidad, ha ocurrido una incautación de su persona, pues efectivamente se restringió su libertad de movimiento. A fin de cuentas, la libertad de movimiento de una persona no sólo implica su potestad de marcharse de un lugar, sino el libre acceso a *63las vías públicas, sin que el Estado lo condicione irrazonablemente. AI igual que en los bloqueos policíacos de carreteras, en que se verifica la identidad del conductor, estamos también ante una restricción a la libertad y, por lo tanto, una incautación de la persona bajo nuestra Carta de Derechos y la Cuarta Enmienda federal.
A pesar de que la detención en los controles de acceso es una incautación de los ciudadanos, el interés gubernamen-tal legítimo de prevenir y detectar conducta criminal en nuestras comunidades permite cierto grado de intromisión en la intimidad. (7) Como siempre, la validez de la detención estará sujeta al análisis de razonabilidad. Al conjugar los valores constitucionales en cuestión, por imperativo, la in-tromisión con la intimidad ha de ser mínima. Es unánime el criterio de que la detención debe ser breve y el ámbito de la intervención el menos oneroso y lesivo: sólo lo necesario para la consecución de los objetivos legítimos del Estado. Ello nos sitúa básicamente ante una encrucijada decisoria. Elaboremos.
*64IV
Un análisis detallado del esquema de control de acceso nos demuestra que éste se puede implantar de cuatro (4) formas. Una primera opción reconoce un ámbito de acción amplio al guardia de seguridad, convirtiendo el sistema de control de acceso en un método efectivo de prevención de la actividad delictiva, requiriendo información y documenta-ción personal que permita una identificación confiable de los que entran en la urbanización. Sin embargo, esa efecti-vidad, como veremos, es a costa del derecho de intimidad ciudadana.
La licencia de conducir es la forma más efectiva de in-tentar verificar la identidad del conductor. A pesar de esto, la opinión mayoritaria reconoce que el solicitar una identi-ficación es un requisito demasiado oneroso y constituiría una intervención indebida. Opinión mayoritaria, pág. 38. Más aún, el argumento mayoritario de que basta con que el guardia de seguridad anote el número de tablilla del vehí-culo. para corroborar la identidad del visitante es equivocado. Tomamos conocimiento judicial de la práctica común de los delincuentes de reemplazar las tablillas de sus vehículos o de viajar en automóviles hurtados cuando se embarcan en una empresa criminal. El interés primordial del Estado es evitar su entrada a las comunidades residenciales. La tablilla, a lo sumo, podría identificar el vehículo y su dueño, luego de que se haya entrado a la comunidad y sólo cuando se realice a posteriori una inves-tigación policíaca en el Departamento de Transportación y Obras Públicas. Nada indica sobre la identidad del conductor
Una segunda opción sería requerirle al conductor del vehículo que se detenga y provea la siguiente información: su nombre, nombre y dirección del residente que pretende visitar y el propósito de su visita. Negarse a proveer esta información le permite al guardia impedirle acceso al vehí-*65culo y a sus ocupantes. Este esquema clasifica a las perso-nas en dos (2) categorías: visitantes y otros. Como sabe-mos, el ciudadano tiene derecho al uso libre de las vías públicas del país. El visitante es el “que visita”, y visitar es “[i]r a ver a uno en su casa por cortesía, atención, amistad o cualquier otro motivo”. Diccionario de la Lengua Espa-ñola, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1488. Esa caracterización es el puente conceptual que lleva a la mayoría a privatizar las vías públicas residenciales y extender los patios privados y las puertas de las residencias hasta los portones de entrada, controlados por guardias de seguridad privados. La opinión mayoritaria convierte de iure y de facto en fincas privadas las carreteras, vías y áreas objeto del control de acceso.(8) Cuando se parte de la premisa de que sólo los “visitantes” pueden entrar, se con-figuran así unas violaciones al invertir el derecho de intimidad. Nótese que la mayoría afirma que el residente puede autorizar “que se indague respecto a la identificación de sus visitantes” (Opinión mayoritaria, pág. 38), incluso preguntar su nombre. Como única forma de controlar la entrada, ¿vamos a ser tan ingenuos y pensar que los resi-dentes no darán esa autorización? ¿A quién pertenece la expectativa de intimidad en las vías públicas? ¿Es al ciu-dadano que utiliza la vía pública o al residente que está en su hogar? ¿Cómo, entonces, argüir que la intimidad del ciudadano puede ser violada por autorización del resi-dente? ¿Bajo qué misterioso razonamiento la intimidad del residente es fundamento para violar la intimidad ciuda-dana en las vías públicas? Obviamente, el derecho de inti-midad del ciudadano usuario de las vías públicas del país no depende de una renuncia a la intimidad por quienes no la poseen: los residentes. El análisis mayoritario sería per-misible sólo si se tratara de una persona que dentro del patio, toca las puertas e intenta entrar en una residencia *66privada; pero, ¿cómo extenderlo al ciudadano en la vía pú-blica?
La Ley sobre Control de Acceso no tuvo el propósito ni el efecto de privatizar las carreteras, vías y áreas objeto del control de acceso. Atendiendo esta realidad, el ex senador Fernando Martín, en el debate de la Asamblea Legislativa advirtió que ello requería una transformación jurídica mu-cho más compleja.(9)
El Art. 256 del Código Civil, 31 L.P.R.A. see. 1025, describe las calles como bienes de uso público en Puerto Rico y en sus pueblos, costeadas por los mismos pueblos o con fondos del Tesoro de Puerto Rico.(10) La Asamblea Legisla-tiva tiene la potestad de enmendar el Código Civil y otras leyes para traspasar las calles residenciales a bienes de uso privado. Claro está, una vez dejen de ser bienes de uso público, su mantenimiento no podrá ser con fondos públi-cos municipales o estatales. Conllevaría el que con el tras-paso de las calles se traspase el costo de mantenimiento de éstas, incluyendo el alumbrado, las reparaciones y la res-ponsabilidad civil sobre éstos. El efecto sería que las calles se convirtieran en bienes de uso común limitado de las urbanizaciones con todas las responsabilidades, obligacio-nes y problemas que esto conlleva.
Ante estas consecuencias, no puede obligarse al ciuda-dano a dar el nombre, mostrar la licencia de conducir ni la *67del vehículo, explicar el motivo de su visita. Esa informa-ción y documentación ha de ser suministrada voluntaria-mente', dejar de proveerla no podría, por sí sola, invocarse como razón para negar el acceso. Condicionar así la en-trada, sería otorgarle al guardia privado más autoridad de la que tiene la Policía del país. También constituye una intromisión irrazonable en la intimidad del ciudadano.
Implantar estas últimas medidas exige advertencias claras y debidamente rotuladas antes de detener al conductor. Si el guardia de seguridad privado, a base de sus observaciones, información, conducta del conductor y cualesquiera otros datos disponibles, llega a convencerse o tuviera motivos fundados para creer que se ha cometido o intentará cometer un delito de permitir el acceso, sólo en-tonces podrá negar la entrada y notificar a la Policía inmediatamente. Demás está decir que el guardia única-mente podrá efectuar un arresto en aquellas situaciones en que una persona particular puede arrestar, conforme la Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(11)
Una tercera opción refrendaría un sistema que permita la entrada a todas las personas que así lo deseen y que el guardia de seguridad se limite a tomar la información re-lacionada con las características externas de: el conductor, los pasajeros (sexo, señas de identidad, indumentaria, en-tre otros) el vehículo (tablilla, marca, modelo, año, color, etc...) y en el caso del peatón, su descripción física. Bajo esta alternativa, el control no es absoluto y se puede afec-tar la fase de prevención de la conducta criminal que el Legislador quiso poner en vigor con la aprobación de la Ley Núm. 21, supra. Esta opción reduce parcialmente la posi-*68bilidad de que el guardia de seguridad pueda advertir que el conductor ha cometido o intentado cometer un delito en su presencia (conducir sin estar autorizado; vehículo no tiene el registro debido o está con la tablilla alterada), o tener motivos fundados para creer que realmente se ha cometido un delito grave (presencia de armas visibles; apropiación de un vehículo y otros). Este sería el método menos oneroso de intervenir con la ciudadanía que desea acceso a una urbanización cerrada.
La cuarta opción salvaguarda el interés que promulga el sistema de control de acceso por barreras bajo la Ley Núm. 21, supra, como mecanismo de prevención y detección de actividad delictiva —sobre todo, el hurto o robo armado del automóvil (carjacking)— erigiendo un obstáculo en la vía pública de modo que todo conductor se vea obligado a usar determinada entrada y salida vigilada, reducir la velocidad y detener brevemente la marcha. Se logra así canalizar adecuadamente el tránsito vehicular de entrada y salida por determinadas calles. El conductor viene obligado a de-tener el vehículo, momento en el cual el guardia de segu-ridad puede formularle ciertas preguntas e incluso reque-rirle su licencia de conducir y registro vehicular todo ello, voluntariamente. Cabe señalar que tanto las opciones tres (3) y cuatro (4) protegen el derecho de intimidad de los ciudadanos que transiten estas vías públicas de la forma menos onerosa. No obstante, la cuarta es superior porque adelanta más el interés gubernamental detrás de la Ley sobre Control de Acceso. Al tener el guardia un contacto mínimo con el ciudadano, podría darle acceso a informa-ción o impresiones dirigidas a prevenir un crimen y, por consiguiente, alertar a las autoridades para que éstas ac-túen conforme a su deber.
La concepción de diseño, barreras y obstáculos no es nueva. Por décadas el Departamento de Transportación y Obras Públicas ha usado badenes, conocidos como “policías acostados”, cuya presencia, en efecto, obliga a reducir la *69velocidad del tránsito vehicular. Por analogía, las barreras de control de acceso reducen significativamente la entrada y salida de vehículos. También los detienen brevemente con el propósito más práctico y refinado de que el guardia pueda inquirir y obtener información voluntaria al res-pecto, recopilar datos percibidos a través de sus sentidos y, ante conducta altamente sospechosa, comunicarse con las autoridades policíacas para que éstas investiguen. De esta forma, se limita grandemente el modus operandi crimi-noso; se restringe la movilidad, facilidad y rapidez en que podrían desplazarse y huir aquellos delincuentes que usan vehículos propios o hurtados para cometer sus fechorías.
V
La mayoría reconoce que las calles son bienes de domi-nio y uso públicos. Opinión mayoritaria, pág. 29. Aun así, pretende justificar la intervención con la ciudadanía a base del argumento de que dicha intervención “es de naturaleza preventiva”, parecida a la que se permite en los “parques, estadios, coliseos y otros edificios públicos, ciertas áreas de los aeropuertos y bases militares ...”. Opinión mayoritaria, pág. 37. No es necesario mucho esfuerzo mental para ad-vertir que no son equiparables las vías públicas residencia-les del país con los parques, los estadios, los edificios pú-blicos y, sobre todo, las bases militares.
Más aún, los parques, las plazas y las calles constituyen foros públicos tradicionales de divulgación y expresión de ideas. Son lugares idóneos para que entidades de escasos recursos económicos, que no tienen acceso a los medios de comunicación masiva (radio, televisión y prensa), divul-guen sus ideas. Véase Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 241-242 (1988).
La See. 4 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, y la Primera Enmienda federal protegen la liber-tad de expresión en foros públicos. A pesar de que este *70derecho no es de carácter absoluto, el Estado sólo podrá reglamentarlo en cuanto a tiempo, lugar y manera, siem-pre y cuando la reglamentación sea neutral, sobre el con-tenido y cuando fomente un interés apremiante del Estado. Tampoco puede impedir la existencia de otros métodos de expresión. Perry Ed. Assn. v. Perry Local Educators’ Assn., 460 U.S. 37, 45 (1983); U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971). De hecho, el carácter de foro público tradicional es independiente de su naturaleza residencial o comercial. Frisby v. Schultz, 487 U.S. 474, 480-481 (1988).
La opinión mayoritaria guarda silencio sobre este extremo. Debido a la importancia del derecho a la libertad de expresión de todos los ciudadanos, es necesario que en-tre las medidas adoptadas para la implantación del sis-tema de control de acceso se garantice la entrada de indi-viduos o agrupaciones que interesen expresar sus ideas o repartir propaganda, o ambas cosas, así como de cualquier otra persona que desee llevar un mensaje a los residentes de esa comunidad. Sin embargo, tomando en consideración circunstancias en que la convivencia y la necesidad pública así lo requieran, estas actividades se pueden regular. Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979).
— O —

 En aquel entonces dijimos:

“Anticipamos que aunque tardíamente, en el futuro, la mayoría sostendrá la constitucionalidad de la Ley Núm. 21, según enmendada, siguiendo en términos ge-nerales, con lenguaje distinto y algunas modificaciones, el marco conceptual, ideas y restantes pronunciamientos concebidos y propuestos en esta opinión.”



 En lo pertinente, dispone:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arres-tos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
“Evidencia obtenida en violación de esta sección será inadmisible en los tribunales.” Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299.


 Allí expusimos con sentido crítico: “Bien sea separados o entremezclados, el área metropolitana —San Juan, Bayamón y Carolina— se compone de distintos nú-cleos comerciales y residenciales (privados y públicos), conectados por muchísimas calles secundarias, avenidas y expresos, tales como la Ponce de León y Fernández Juncos, en Santurce; la Carretera Núm. 2 hacia Bayamón, la Carretera Núm. 1 hacia Caguas, la 65 de Infantería hacia Carolina, y otras más. Por esta inmensa red de vías publicas, transitan a todas horas, miles de vehículos.
“La mayoría del Tribunal hace hoy una abstracción de éstas y otras realidades, tales como el fenómeno del tránsito vehicular; su alta movilidad poblacional; las variadas actividades delictivas que ello genera, y los limitados recursos policiacos. Además, dictamina que es inconstitucional el bloqueo establecido por la Policía en las carreteras que daban acceso al Residencial Virgilio Dávila, en Bayamón, dentro del cual se diligenciaban más de cincuenta (50) órdenes de allanamiento.
“No debemos imponerle a la Policía, como camisa de fuerza judicial, una norma que limite los bloqueos únicamente a las carreteras, las avenidas o los expresos *56principales y excluya las vías secundarias que comunican directamente las áreas residenciales, ya sean privadas o públicas. Ciertamente, en las avenidas, carreteras principales y autopistas resulta muy difícil e impráctico realizar bloqueos. ¿Van a permitirse éstos únicamente en esas zonas fluidas de gran tránsito? ¿Por qué excluir las calles que dan acceso hacia las áreas residenciales? Si lo hacemos, ¿cómo justifi-carlo en áreas comerciales o mixtas? Si el bloqueo cumple con las normas jurispru-denciales establecidas por numerosos tribunales, incluso el Tribunal Supremo federal, ¿por qué es irrazonable bajo la Constitución?, ¿cuál es la lesión al derecho a la intimidad?, ¿en qué consiste el discrimen?
“Se tacha de ilegal un bloqueo matutino de las calles que dan acceso a un área residencial, a base de que afecta la intimidad de los que van a trabajar, llevar los niños a la escuela o realizar otras actividades. Se trata de una especulación mayori-taria sin base en prueba alguna. Además, ¿no se dan esas mismas situaciones en el contexto de una mayor proporción vehicular en la zona metropolitana, donde diaria-mente la transportación hacia el trabajo y la escuela asciende a miles de automóviles e incluye miles de personas, padres y estudiantes? ¿Implica que la Policía sólo puede hacerlo durante el mediodía o la noche? ¿Hay un horario particular constitucional para que la Policía aplique la Ley de Vehícules y Tránsito de Puerto Rico? En ese sentido debe quedar claro que el bloqueo, en el caso de autos, no fue frente a las salidas de unas residencias, como podría mal interpretarse, sino en plena vía pública.
“La mayoría le atribuye un gran peso a que se bloquearon las únicas tres (3) vías que permitían la entrada y salida del Residencial Virgilio Dávila. Bloqueo sig-nifica interrumpir y controlar una o varias vías de acceso. También señala que, como resultado, la Policía detenía a todos los vehículos que intentaran entrar o salir del residencial, sin tener una sospecha particular de que determinada persona hubiese cometido un delito o violado las leyes de tránsito. Ello no era ni es necesario. Preci-samente, para que un bloqueo sea válido, la abundante jurisprudencia federal y estatal requiere que éste no sea arbitrario ni selectivo; esto es, como regla general, deben detenerse todos los automóviles que por allí transiten. Si se detuviera sólo a las personas sospechosas de haber cometido alguna violación a las leyes de tránsito, no sería menester el bloqueo, pues las Reglas de Procedimiento Criminal autorizan a un funcionario del orden público a detener sin orden previa a las personas que cometan un delito en su presencia.” (Enfasis en el original y escolio omitido.) Pueblo v. Yip Berríos, 142 D.P.R. 386, 422-424 (1997).


 Cabe diferenciar el personal de seguridad privado contratado con el único propósito de proveer protección dentro de un establecimiento o empresa.
Aunque en esas circunstancias, el objetivo del patrono —mantener la operación de su negocio libre de actividad criminal— coincide con un interés gubernamental, ese denominador común en propósitos no convierte al ente privado en un brazo del Estado.
Para activar la protección constitucional, estos guardias privados han de tener un contacto regular con el público y sus funciones deben sustituir aquellas que ge-neralmente realizaría un policía o agente del orden público. Véanse: Marsh v. Alabama, 326 U.S. 501 (1946); Food Employees v. Logan Plaza, 391 U.S. 308 (1968); People v. Zelinski, 594 P.2d 1000 (1979).


 La calle posee otra entrada con un portón eléctrico activado por control re-moto o tarjeta electrónica.


 Véanse: Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992); United States v. Medenhall, 466 U.S. 544, 553-554 (1980); Florida v. Royer, 460 U.S. 491, 497-498 (1983).


 En cuanto a su ámbito, recalcamos que la detención en un sistema de control de acceso ocurre en las vías públicas, las cuales el Estado siempre ha regulado ampliamente. Además, se exige que los vehículos de motor estén inscritos en el De-partamento de Transportación y Obras Públicas, y a sus conductores poseer autori-zación y llevar su licencia de conducir. Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 301 et seq. Asimismo, nuestra ciudadanía está consciente de la constante gestión policíaca en las vías públicas y su obligación de investigar toda posible actividad delictiva que ocurra o pueda ocurrir en su presencia. Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985). Por lo tanto, se reconoce que esta activi-dad regulatoria y preventiva de la Policía diluye, en cierta forma, la expectativa a la intimidad que albergan los ciudadanos mientras transitan por las vías públicas.
Otro factor que ha de ser considerado es la proliferación de los sistemas de control de acceso en las comunidades y urbanizaciones de nuestro país. Aunque para muchos estos sistemas pueden ser irritantes y generar ciertos problemas sociales, para otros ha resultado un método efectivo para reducir la criminalidad. De hecho, éstos últimos han llegado a percibirlos con normalidad.
El régimen de control de acceso ha “probado ser un mecanismo eficaz para reducir la incidencia criminal en las comunidades- donde se ha establecido; además fomenta una convivencia segura y tranquila entre los miembros de las comunidades, lo que propicia una mejor calidad de vida”. Exposición de Motivos de la Ley Núm. 22 de 16 de julio de 1992, Leyes de Puertq Rico, pág. 141.


 Esta opinión les traspasa a los residentes las facultades de dueño sobre los bienes de uso público detrás del control de acceso.


 “Nadie en Puerto Rico, no hay ley ésta, ni la anterior, que impida jurídica-mente, no digo yo en términos prácticos, uno no vive ahí y ve un guardia, una ba-rrera, se va para otro sitio. Pero nada que jurídicamente impida que yo transite por una calle pública de Puerto Rico sin tener que proveerle explicaciones a nadie mien-tras sea una calle pública. Y digo esto, en primer lugar, porque es la verdad. Y en segundo lugar, para que aquellos que piensen que esta legislación debe ir más lejos que sepan que habría que hacer enmiendas más profundas.” XLIV (Núm. 17) Diario de Sesiones de la Asamblea Legislativa (Senado) 373-374.


 La Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et seq., sufre lagunas en cuanto al acceso de la ciudadanía a los bienes de uso público dentro de urbanizaciones con control de acceso. Obviamente, esta ley persi-gue que los residentes tengan control sobre quién entra a su urbanización. Este esquema intenta emular el modelo de los edificios sometidos al régimen de propiedad horizontal, donde los pasillos y el vestíbulo, entre otros, son bienes de uso común limitado. Véase Ley de la Propiedad Horizontal, Ley Núm. 104 de 25 de junio de 1958, según enmendada, 31 L.P.R.A. see. 1291 et seq.


 Dispone:
“Una persona particular podrá arrestar a otra:
“(a) Por un delito cometido o que se hubiere intentado cometer en su presencia. En este caso deberá hacerse el arresto inmediatamente.
“(b) Cuando en realidad se hubiere cometido un delito grave (felony) y dicha persona tuviere motivos fundados para creer que la persona arrestada lo cometió.” Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.